DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 25th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/029,834 and U.S. Pat. 9,795,435 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Horner et al., (U.S. Pat. 8,623,018). Horner discloses a similar jaw member comprising an electrically-conductive plate (electrically-conductive plates 312, 322 in Fig. 4A and 4B, electrically-conductive plate 500 in Fig. 5) defining a planar tissue-contacting surface (surface of 312, 322 in Figs. 4Aand 4B, and surface 510 in Fig. 5), a spacer (insulates plate319’, 329’ in Figs. 4A-4B) and a jaw frame (support base 319, 329 and flanges 313, 323 in Figs. 4A and 4B). 
Although Horner teaches a similar jaw member configuration, the prior art fails to disclose the particularly claimed jaw frame including “a distal jaw support disposed within the body of the spacer, the jaw frame supporting the spacer and the electrically-conductive plate; and an outer housing disposed about at least a portion of the outwardly-facing surfaces of the legs of the electrically-conductive plate, the spacer, and the jaw frame, an outer surface of the outer housing is flush with an outer surface of the distal jaw support” as recited in independent claim 12 in combination with the other structural limitations of the claim. The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set for in independent claim 12.
Accordingly, dependent claims 13-20 are allowable due to their dependency on independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794